Citation Nr: 1507502	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served in the Naval Reserves from September 1999 to March 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Appellant testified at a videoconference hearing in April 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently remanded the claim in September 2012 for further development - including especially to verify the dates and character of the Appellant's service, to obtain all outstanding treatment records, and for a medical nexus opinion concerning the origins of the Appellant's hypertension, particularly in terms of its posited relationship with his military service.

Since issuance of the February 2013 supplemental statement of the case (SSOC), on remand, the Appellant has submitted additional evidence in further support of his claim and waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014).

A portion of the Appellant's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this Appellant's claim should take into consideration the existence of this electronic record.



FINDING OF FACT

The Appellant is shown to have had hypertension prior to beginning his service in the Naval Reserves in September 1999, and his pre-existing hypertension was not permanently exacerbated by his service.


CONCLUSION OF LAW

His hypertension was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in January 2008, VA notified the Appellant of the information and evidence needed to substantiate and complete his claim, including of what portion of that evidence he needed to provide and of the portion that VA instead would attempt to obtain for him.  He additionally was provided notice of how VA assigns a "downstream" disability rating and effective date.  The claim was most recently readjudicated in the February 2013 SSOC, so even since further developing this claim on remand.

Speaking of that additional development, VA also resultantly has satisfied its duty to assist the Appellant with this claim.  To this end, his service treatment records (STRs), service personnel records (SPRs), and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided a VA examination, the report of which contains a description of the history of the disability at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this claimed condition, including especially in terms of its posited relationship with his military service.  VA's duty to assist with respect to obtaining relevant records and an examination and opinion therefore has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As concerning the April 2012 videoconference hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Appellant's position. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There also has been compliance, certainly substantial compliance, with the Board's September 2012 remand directives insofar as obtaining additional service records and a VA medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The exact dates and character of the Appellant's service in the Naval Reserves, including when he was on inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), were not ascertained as requested.  However, as discussed below, resolving all doubt in his favor and assuming, for the sake of argument only, that his service included ACDUTRA (since hypertension is a disease, rather than injury, so could only be service connected based on ACDUTRA rather than INACDUTRA service), the record still does not support an award of service connection for this claimed disease of hypertension.  As such, further information concerning the particulars of his service is not needed to resolve the appeal of this claim, so additional development is not required.


Analysis

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not also disease, incurred in or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.


Cardiovascular diseases like hypertension are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only instead active duty (AD).  

Similarly, the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA proximately caused the worsening of any pre-existing disability, the definition of aggravation does require that an ACDUTRA claimant establish a causal relationship between the worsening of the pre-existing condition and the period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 173-74 (2010) (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Id.

The claimant has the burden to establish that the pre-existing disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).


So to the extent the Appellant is alleging that his hypertension is a result of injury or disease incurred or aggravated during his time in the Navy Reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In the September 2012 remand, the Board pointed this out - noting that, since the Appellant's claim is for hypertension, which is a disease, it must be shown to have manifested while on AD or ACDUTRA or be attributable to that service, not to INACDUTRA service.  The Board further noted that, during his September 1999 Navy Reserves enlistment examination, Report of Medical History, he acknowledged a history of high blood pressure.  The blood pressure reading recorded at the time was 140/90.  The examiner noted a history of high blood pressure for seven years, so well preceding the Veteran's entry into service, although medication had not been prescribed for treatment or management of it.  The Board also noted that service records included a June 2000 statement from his private physician indicating the blood pressure was under control.  In September 2000, his blood pressure readings were taken over the course of three days, and they were 130/78, 140/76, and 142/80, and it was noted that he was under the care of a private physician for blood pressure control.  He was cleared for PRT.  A November 2000 blood pressure reading was 148/78.  He was discharged from the Naval Reserves in March 2002.

The Board remanded this claim partly to ascertain the exact dates of any periods of ACUTRA and INACDUTRA and to obtain any outstanding records concerning the Appellant's service.  The Board also requested that a VA medical opinion be obtained to assist in determining whether hypertension initially had manifested during any period of ACDUTRA or AD.  The Board explained that, if the examiner determined the hypertension did not initially manifest during ACDUTRA or AD, he or she should alternatively consider whether any pre-existing hypertension nonetheless was aggravated by this Appellant's service.

A VA compensation examination resultantly was performed in November 2012.  The examiner reviewed the claims file for the history of this claimed disease and examined the Appellant personally.  The hypertension diagnosis was confirmed.  But as to time of inception and its posited relationship with the Appellant's service, the examiner observed that, during the Appellant's military induction physical in September 1999, it was documented that he had been treated for hypertension seven years prior, so well before his service.  And although he was not taking any medication for hypertension at the time of that enlistment examination, his blood pressure at induction was 140/90, which was elevated.  In March 2000, his blood pressure again was elevated, and in May 2000 medication for hypertension was started.  He continued to take anti-hypertensive medication even at the time of his VA compensation examination.  The VA examiner therefore determined the Appellant's hypertension was less likely than not incurred in or caused by his service because the record showed that it began prior to his service, as demonstrated by his elevated blood pressure during the September 1999 enlistment examination and the history of hypertension seven years prior.

As importantly, however, the examiner further opined that the Appellant's hypertension was not aggravated beyond its natural progression by his service.  The examiner stated that the Appellant's blood pressure was "elevated at induction and further elevation after that time was fitting with normal progression of hypertension."

The Board finds the November 2012 VA examination opinion to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion is entitled to substantial probative weight because the examiner discussed the reasons or bases for the conclusions reached based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner based her opinions on a review of the claims file for the pertinent history of this disease and her personal evaluation of the Appellant.  There is no contrary medical opinion.


Based on this evidence, the Board finds that the Appellant's hypertension 
pre-existed his service in the Naval Reserves and that there was no chronic (i.e., permanent) worsening of it during or owing to his service - that is, beyond the disease's natural progression.  Given the pre-existing disease and lack of aggravation by service, entitlement to service connection for hypertension is not warranted.  

The Board recognizes that the Appellant disputes this notion that he entered service with hypertension.  See February 2013 Statement in Support of Claim on VA Form 21-4138.  But this contention is contradicted by his own statement in September 1999 at the time of his entrance examination that he had a history of high blood pressure (indeed, dating back 7 years), and by the already-elevated blood pressure reading recorded during his induction examination.  The Board has weighed his statements and finds his current recollections and assertions made in connection with this claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the claimant's statements, it may consider whether self-interest may be a factor in making such statements); and Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

The Board has further considered the Appellant's argument that, not all of his elevated blood pressure readings from his time in service have been addressed.  See November 2012 VA Form 21-4138.  To the extent the November 2012 VA examiner did not discuss each of these measurements, the examiner reviewed all of the records in the claims file.  She pointed to the fact that the Appellant's blood pressure continued to rise after the September 1999 induction examination, and that medication was required in May 2000.  This is an accurate summary of the evidence; a discussion of individual readings would serve no further purpose.  She concluded that the Appellant's medical history documented from September 1999 to March 2002 illustrated the normal progression of hypertension, so not owing to his military service.

To the extent the Appellant contends his hypertension was aggravated by his service in the Naval Reserves, he is competent to attest to his personal experiences, as well as to report symptoms that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not, however, been shown to have the necessary training or expertise to competently report that his hypertension increased to such an extent during his service that it was aggravated, that is, that it increased beyond its normal progression.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Independent medical evidence generally is needed to support a finding that documented pre-existing hypertension increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  This is especially true when, as here, the type of condition at issue and being claimed is not the type that is readily amenable to probative lay comment regarding its appropriate diagnosis, attendant symptoms, and etiology.  And, unfortunately, there simply is no such supporting medical evidence.  To the contrary, the only medical evidence addressing this determinative issue of etiology, including in terms of whether the Appellant's military service exacerbated pre-existing hypertension, is unfavorable to this claim.  The November 2012 VA examiner specifically considered the Appellant's entire claims file (all relevant evidence in it) and came to the conclusion that his pre-existing hypertension was not aggravated by his military service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).


Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  So even if this presumption applied to the facts of this case, which again it does not since, to reiterate, there is no such presumption for ACDUTRA and INACDUTRA service, only instead AD, service connection still would not be warranted.

The benefit-of-the-doubt doctrine is equally inapplicable since the preponderance of the probative (competent and credible) evidence is against the claim, so the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

This claim of entitlement to service connection for hypertension is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


